    Case: 5:21-cv-00030-DCR Doc #: 9 Filed: 03/16/21 Page: 1 of 5 - Page ID#: 72




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    CHARLES KNIES                                    )
                                                     )
            Plaintiff,                               )    Civil Action No. 5: 21-030-DCR
                                                     )
    V.                                               )
                                                     )
    GRAYHAWK, LLC,                                   )     MEMORANDUM ORDER
                                                     )
           Defendant.                                )

                                     ***   ***    ***    ***

         Plaintiff Charles Knies originally filed this action in Fayette Circuit Court, alleging

workers’ compensation retaliation, disability discrimination, retaliation, and unlawful

discharge. [Record No. 1-1] Defendant Grayhawk, LLC (“Grayhawk”) removed the case to

this Court on January 29, 2021, based on claims of diversity of citizenship. [Id.] Knies now

argues that the amount-in-controversy requirement for diversity jurisdiction is not satisfied and

has filed a motion to remand this matter back to the Fayette Circuit Court. [Record No. 7]

The motion has been fully briefed.

         Grayhawk has shown that Knies could recover more than $75,000, exclusive of interest

and costs. Therefore, Knies’ motion will be denied.1




1
        While Knies’ motion to remand was pending, the parties also failed to comply with
paragraph 3 of the Court’s February 2, 2021, Order for Meeting and Report. They will be given a
brief extension within which to comply.


                                               ‐1-
  Case: 5:21-cv-00030-DCR Doc #: 9 Filed: 03/16/21 Page: 2 of 5 - Page ID#: 73




                                                I.

       This Court has an “obligation to ensure that [it does] not exceed the scope of [its]

jurisdiction.” Williams v. United States, 927 F.3d 427, 434 (6th Cir. 2019). Because Knies

raises state-law causes of action here, subject matter jurisdiction exists only if the parties are

completely diverse and the amount-in-controversy requirement is met. 28 U.S.C. § 1332.

When an action in state court could have been filed in federal court under Section 1332, a

defendant may remove the action to federal court. 28 U.S.C. § 1441(a). The parties here agree

that complete diversity exists, so the only dispute is whether “the matter in controversy exceeds

the sum or value of $75,000, exclusive of interests and costs.” 28 U.S.C. § 1332.

       Grayhawk has the “burden of satisfying the amount-in-controversy requirement.”

Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006). Here, consistent with

Kentucky’s pleading requirements, Knies’ Complaint seeks an “unspecified amount that is not

self-evidently greater or less than the federal amount in controversy requirement.” King v.

Household Fin. Corp. II, 593 F. Supp. 2d 958, 959 (E.D. Ky. 2009) (emphasis in original); see

also Ky. R. Civ. P. 8.01 (“[T]he prayer for damages in any pleading shall not recite any sum

as alleged damages . . . .”). Accordingly, Grayhawk must prove that the amount-in-

controversy requirement is met by the preponderance of the evidence. Heyman v. Lincoln

Nat’l Life Ins. Co., 781 F. App’x 463, 470 (6th Cir. 2019). If it shows that it is “‘more likely

than not’ that [Knies is] entitled to a recovery of at least $75,000.01 should he be successful in

proving his legal claims,” removal is appropriate. Id. at 470–71 (citing Gafford v. Gen. Elec.

Co., 997 F.2d 150, 158 (6th Cir. 1993)). In addition, “any doubts regarding federal jurisdiction

should be construed in favor of remanding the case to state court.” ABC Daycare & Learning




                                               ‐2-
  Case: 5:21-cv-00030-DCR Doc #: 9 Filed: 03/16/21 Page: 3 of 5 - Page ID#: 74




Ctr. v. West Bend Mut. Ins. Co., 2020 U.S. Dist. LEXIS 114191, at *7 (E.D. Ky. June 29, 2020)

(citations omitted).

                                               II.

       Grayhawk argues that the likely dollar amounts associated with the relief sought in

Knies’ Complaint exceed $75,000, exclusive of interest and costs. [See Record Nos. 1, at pp.

3–4; 8, at pp. 3–4.] Knies’ Complaint requests several forms of damages: past and future lost

wages, past and future lost benefits, several forms of compensatory damages, and punitive

damages. [Record No. 1-1, p. 7] At this stage of the proceedings, in similar cases, courts

assess the value of a plaintiff’s claim based on “the nature of the case, [the plaintiff’s]

compensation, and the extent of damages requested.” Tackett v. Elovations Servs. Grp., LLC,

2019 U.S. Dist. LEXIS 28822, at *6 (E.D. Ky. Feb. 22, 2019) (citations omitted). Based on

Knies’ wages and the time that may elapse before trial, Grayhawk has correctly calculated that

back pay alone is likely to exceed $75,000. [Record No. 8, p. 3–4] Given the additional lost

benefits, compensatory damages, and punitive damages, Grayhawk has satisfied its burden.

       Notably, Knies has not responded to any of Grayhawk’s arguments. Instead, he

contends that his recent stipulation that the amount in controversy is less than $75,000 deprives

this Court of jurisdiction. [Record Nos. 7, 7-1] In general, “the amount claimed by a plaintiff

in his complaint determines the amount in controversy.” Rosen v. Chrysler Corp., 205 F.3d

918, 921–21 (6th Cir. 2000) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 288–89 (1938)). This means that “a post-removal stipulation reducing the amount in

controversy to below the jurisdictional limit does not require remand to state court.” Rogers

v. Wal-Mart Stores, Inc., 230 F.3d 868, 872 (6th Cir. 2000).




                                               ‐3-
  Case: 5:21-cv-00030-DCR Doc #: 9 Filed: 03/16/21 Page: 4 of 5 - Page ID#: 75




       But this general rule must be reconciled with the fact that Kentucky plaintiffs are

generally not permitted to plead a specific amount of damages. See Ky. R. Civ. P. 8.01. In

these circumstances, federal courts distinguish between post-removal stipulations that clarify

the amount in controversy and those that seek to reduce the amount in controversy (and

eliminate federal jurisdiction). See Shupe v. Asplundh Tree Expert Co., 566 F. App’x 476, 481

(6th Cir. 2014); Egan v. Premier Scales & Sys., 237 F. Supp. 2d 774, 778 (W.D. Ky. 2002).

“When a post-removal stipulation is the first specific statement of the alleged damages then it

is considered a clarification, rather than a reduction, and the case may be remanded.”

Tankersley v. Martinrea Heavy Stampings, Inc., 33 F. Supp. 3d 775, 780 (E.D. Ky. 2014).

       A valid clarifying stipulation must unequivocally limit damages so as to actually bind

the parties. Shupe, 566 F. App’x at 481 (citing Egan, 237 F. Supp. 2d at 778). It must reflect

the relief sought from the initiation of the action, “not a change in the relief that they are

seeking.” See Cox v. CTA Acoustics, Inc., 2018 U.S. Dist. LEXIS 146789, at *7 (E.D. Ky.

Aug. 29, 2018) (citing Labuy v. Peck, 790 F. Supp. 2d 601 (E.D. Ky. 2011)) And it cannot be

used to “walk back [an] expansive complaint so as to defeat diversity jurisdiction.” Id. at *8.

       Grayhawk correctly notes that Knies’ stipulation is not unequivocal. In Proctor v.

Swifty Oil Co., Inc., the Western District of Kentucky found that almost identical language was

equivocal because it did “nothing to prevent[] him from being awarded or collecting damages

in excess of the jurisdictional amount.” 2012 U.S. Dist. LEXIS 141323, at *(W.D. Ky. Oct.

1, 2012); see also Helton v. Lelion, 2014 U.S. Dist. LEXIS 158839, at *8 (E.D. Ky. Nov. 10,

2014) (applying the Proctor standard).      The unsworn stipulation here suffers the same

shortcomings found in Proctor.




                                              ‐4-
  Case: 5:21-cv-00030-DCR Doc #: 9 Filed: 03/16/21 Page: 5 of 5 - Page ID#: 76




       And even if the stipulation were unequivocal, it would not justify a remand to state

court. Like the plaintiff in Cox, Knies attempts to use his stipulation here to “walk back” his

Complaint and reduce the actual relief sought. 2018 U.S. Dist. LEXIS 146789, at *7. His

Complaint requests several forms of damages. [Record No. 1-1, p. 7] And Grayhawk has

shown by a preponderance of the evidence that Knies sought more than $75,000 at the outset

of this litigation. Rather than clarify the original relief sought, Knies’ stipulation attempts to

reduce the amount he has sought since the beginning to defeat diversity jurisdiction. Binding

caselaw prohibits him from doing just that. See Rogers, 230 F.3d at 872.

                                               III.

       In short, Knies’ stipulation reduces the relief sought in his Complaint, and Grayhawk

has met its burden to show that the amount in controversy exceeds $75,000, exclusive of

interests and costs. Thus, remand is not warranted. Accordingly, it is hereby

       ORDERED as follows:

       1.      Plaintiff Knies’ motion to remand [Record No. 7] is DENIED.

       2.      The parties are DIRECTED to comply with paragraph 3 of the Court’s

February 2, 2021, Order, on or before Monday, March 22, 2021. Failure to comply will

result in entry of a Scheduling Order without the parties’ input.

       Dated: March 16, 2021.




                                               ‐5-
